Name: Political and Security Committee Decision (CFSP) 2017/1177 of 26 June 2017 on the appointment of the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/2/2017)
 Type: Decision
 Subject Matter: Africa;  defence;  European construction;  EU institutions and European civil service;  cooperation policy
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/96 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1177 of 26 June 2017 on the appointment of the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/2/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision (CFSP) 2016/610, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM RCA, including the decisions on the appointment of subsequent EU Mission Commanders. (2) On 10 January 2017, the PSC adopted Decision (CFSP) 2017/112 (2) appointing Brigadier General Herman RUYS as the EU Mission Commander of EUTM RCA. (3) Council Decision (EU) 2017/971 (3) amended the chain of command of EUTM RCA. Consequently, Decision (CFSP) 2017/112 was repealed, and Brigadier General Herman RUYS was appointed as the EU Mission Force Commander of EUTM RCA. (4) On 24 May 2017, the EU Military Committee recommended the approval of the nomination of Brigadier General Fernando GARCÃ A BLÃ ZQUEZ, proposed by the Eurocorps Common Committee, to succeed Brigadier General Herman RUYS as the EU Mission Force Commander of EUTM RCA as from 24 July 2017. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Fernando GARCÃ A BLÃ ZQUEZ is hereby appointed as the EU Mission Force Commander of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) as from 24 July 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 June 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 104, 20.4.2016, p. 21. (2) Political and Security Committee Decision (CFSP) 2017/112 of 10 January 2017 appointing the EU Mission Commander for the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2017) (OJ L 18, 24.1.2017, p. 47). (3) Council Decision (EU) 2017/971 of 8 June 2017 determining the planning and conduct arrangements for EU non-executive military CSDP missions and amending Decisions 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces, 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali) and (CFSP) 2016/610 on a European Union CSDP military training mission in the Central African Republic (EUTM RCA) (OJ L 146, 9.6.2017, p. 133).